Citation Nr: 1242517	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - which is more commonly referred to as a Travel Board hearing.  The hearing was scheduled for December 7, 2011, but in October 2011, so prior to that scheduled date, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2012).

More recently, in January 2012, the Veteran's representative submitted additional evidence and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claims required further development before being decided on appeal, the Board remanded them to the RO via the Appeals Management Center (AMC) in February 2012.


FINDINGS OF FACT

Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, as well as credible evidence of acoustic trauma during his military service from repeated exposure to loud noise, the most probative (competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including specifically to that noise trauma.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  His tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2008.  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claims.  So he has received all required notice concerning his claims.

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as private and VA evaluation and treatment records - including the reports of his VA compensation examinations.  During the course of the appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.

In February 2012, the Board remanded the claims to the RO, via the AMC, for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand was to obtain copies of relevant private treatment records, specifically, an audiological examination report from Intercoastal Ear, Nose & Throat (ENT) Group, and for additional medical comment concerning the etiology of the Veteran's bilateral hearing loss and tinnitus, including especially considering and addressing medical treatise evidence that he and his representative had provided in support of these claims.  All requested records were obtained on remand and an additional VA etiological opinion provided.  So there was compliance, certainly substantial compliance, with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


There is a duty to provide a VA examination for a medical nexus opinion concerning etiology when the record lacks evidence needed to decide the Veteran's claim but there is evidence of:  (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of disability or persistent or recurrent symptoms of disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, VA examinations were provided in November 2008 and March 2012, including for etiological (i.e., medical nexus) opinions.  And that most recent examination, as mentioned, was following and as a direct result of the Board remanding these claims in February 2012 to consider and address supporting medical treatise evidence the Veteran and his representative had submitted.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are collectively predicated on a full reading of the medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of him and others and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).


Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the Board finds that the duty to assist him with his claims also has been met.  38 U.S.C.A. § 5103A.

Finally, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Merits of the Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).


For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Id.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Regarding claims for hearing loss, in particular, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

First addressing the question of current disability, private and VA records in the file confirm the Veteran has bilateral (i.e., right and left ear) hearing loss.  He had a VA examination in November 2008 in response to his claims for service connection.  An audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 10, 10, 45, 45, and 65 decibels, respectively; and in his left ear the pure tone thresholds were 15, 15, 35, 50, and 50 decibels, respectively.  His speech recognition scores, according to the Maryland CNC test, were 90 percent in his right ear and 96 percent in his left ear.  He was diagnosed with normal to moderately severe sensorineural hearing loss in his right ear and normal to moderate sensorineural hearing loss in his left ear.  The audiometric testing results clearly establish hearing loss in each ear as defined in 38 C.F.R. § 3.385, so a ratable disability.


That examiner also diagnosed constant bilateral tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In considering the second element of the Shedden analysis (evidence of in-service incurrence or aggravation or a relevant disease or an injury), the July 1953 enlistment examination report reflects that the Veteran's hearing was within the normal range; he had 15/15 hearing acuity on whispered voice testing, bilaterally, so in each ear.  During the separation examination in July 1957, yet another hearing evaluation was performed that revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3,000, and 4000 Hertz of -5 (10), -5 (5), -5 (5), -10 (0), and -5 (0), in the right ear, respectively, and -5 (10), -10 (0), -10 (0), -5 (5) and -10 (-5), in the left ear, respectively.  

Audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz.  (So the above values in parentheses represent the converted scores).  While the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Board sees that in written statements he reported being exposed to loud aircraft engine noise while in service.  He says he worked ground control radar that was trailer mounted near the runway.  His DD Form 214 confirms that his military occupational specialty (MOS) was radar repairman, which is consistent with his reported duties in service.  38 U.S.C.A. § 1154(a).


The Veteran stated during his November 2008 VA examination that he had experienced tinnitus for as long as he could remember, more than 20 years.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  So considering the circumstances of his service, he was likely exposed to some, and possibly significant, noise exposure from his duties and responsibilities.  In addition, he is competent to assert the occurrence of relevant injury in service of the type claimed, so noise-related trauma to his ears.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  See again Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Moreover, although his hearing acuity was within normal limits at the time of his discharge from service, he need not have had a ratable hearing loss disability in either ear during service according to the requirements of § 3.385, including when examined in anticipation of discharge.  See again Hensley, supra.  Rather, in this circumstance, he may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385, which, as mentioned, he has done, and by having competent and credible evidence indicating his current hearing loss disability and tinnitus are related to the noise exposure during or coincident with his military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 159.

Therefore, he meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether his current hearing loss disability and tinnitus are attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Establishing that he has a current hearing loss disability and tinnitus and that he was exposed to excessive noise during his service, even if in combat, does not obviate the need for him to also have evidence linking these current disabilities to that injury in service.  Collete v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against his claim of a relationship or correlation between his current hearing loss and tinnitus and his noise exposure in service.

In considering this third and final element of the Shedden analysis as it pertains to the requirement of a nexus or link between the current disabilities and an event, injury or disease in service, there are two etiological opinions from VA audiologists that are both unfavorable to the claims and disassociate the current hearing loss and tinnitus from the noise exposure in service.  As support for this claimed cause and effect, the Veteran submitted an April 2008 private audiological report noting a history of noise exposure related to jet engines and hunting.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss, bilaterally, with good word discrimination that was consistent with the audiogram.  The private examiner did not provide any opinion with regards to the etiology of this hearing loss, however.


Of the opinions that are of record addressing this determinative issue of causation, the November 2008 VA audiologist opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or the result of his military service.  The examiner noted, so acknowledged, the Veteran's noise exposure in service, but also additional noise exposure since service in his recreational activity while hunting.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The Veteran stated that his occupational exposure as a civilian was limited as he worked in an office.  Still, after clinical examination and review of the record, including the above-noted private examination report, the VA examiner provided a negative nexus opinion.  The examiner's opinion was based on the 2006 Institute of Medicine Study entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus", which had revealed no scientific basis for delayed-onset hearing loss.  Moreover, the examiner noted the Veteran's hearing was normal at separation with no indication of tinnitus found in the STRs.

Subsequent and apparently in response to that November 2008 VA examination and unfavorable opinion, the Veteran and his representative provided an article indicating that studies on mice subjected to noise-induced trauma to their ears showed progressive consequences.  So as this article had not been addressed or considered by the VA examiner, the Board remanded the claims in February 2012 for an additional (supplemental) opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).

This additional VA etiological opinion was obtained in March 2012.  After reviewing the Veteran's claims file, including the results of this study on mice, the VA audiologist once again provided a negative etiological opinion, reiterating that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his military service from 1953 to 1957.  The examiner explained that the Veteran's hearing acuity was exceptionally normal, bilaterally, using calibrated audiometrics during and/or shortly following active duty service without evidence of any possibility of any significant auditory threshold shift during military service.  This apparently was in reference to the fact that he had had an audiogram when separating from service, so a far more comprehensive and reliable measure of his hearing acuity than he had had when entering service, which instead only had involved much more simplistic whispered-voice testing.

This examiner further noted that there was no evidence of any specific acoustic trauma in the STRs, no sick call reports, no progress notes, no additional hearing tests, no ear nose and throat (ENT) assessments, and no light duty assignments secondary to acoustic trauma.  The examiner further cited the fact that the Veteran did not apply for hearing loss and tinnitus on his original claim for benefits in 1958.  The logical inference being, had he in fact been experiencing hearing loss and tinnitus then, as he is now alleging, it stands to reason that he would have mentioned this and filed claims concerning these disabilities, but he clearly did not.

As also requested, the March 2012 VA examiner reviewed the study provided by the Veteran and his representative and noted that the study involved an unknown number of mice demonstrating histological changes of the animal's prepared cochlear nerve that may be secondary to laboratory-induced noise exposure and then speculated with regards to the degree of delayed-onset hearing loss of the human auditory system for individuals that suffer noise exposure.  The examiner then compared those results to that of the 2006 Institute of Medicine Study entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," noting the conclusion of that study that there was no sufficient scientific basis for the existence of delayed-onset hearing loss based on the current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss.  As such, there is no reasonable basis for delayed-onset hearing loss.  The examiner further noted there was no evidence of any auditory threshold shift, temporary or permanent, bilaterally, in this instance.  Moreover, the examiner noted the more than 50 years following service without complaints of hearing loss and tinnitus.  The examiner then noted the current evidence of advancing age and mild presbycusis.  With regards to tinnitus, the examiner noted the date and circumstances of tinnitus onset did not match the Veteran's military service and circumstances of onset during military service.  As such, like the hearing loss, the Veteran's tinnitus was determined to be unrelated to his service.

The November 2008 and March 2012 VA examiners' medical opinions concluding that the Veteran's bilateral hearing loss and tinnitus are unrelated to his active duty service are the most probative evidence addressing this determinative issue of causation, meaning the most competent and credible evidence with regards to this decisive issue of etiology.

The Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board, however, must account for evidence it finds persuasive or unpersuasive and provide reasons and bases for rejecting material evidence favorable to the claims.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To this end, the Board must consider all relevant lay and medical evidence concerning the claims. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of [the Veteran's] service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

The VA audiologists' opinions are based on a review of the pertinent medical history, including the Veteran's statements, and supported by sound rationale.  In particular, the March 2012 VA examiner outlined the relevant facts in his report, including especially an insufficient threshold shift while in service, which he in turn cited in support of his conclusion that the Veteran's hearing loss and tinnitus are unrelated to his military service.  The examiner's explanation specifically pointed out that there was no significant shift in thresholds during the Veteran's military service, which he found of great significance in discounting any potential relationship or correlation between the Veteran's current hearing loss (and tinnitus) and any noise exposure he experienced in service.  Since this VA examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hearing loss and tinnitus began in service or are related to his service and, in particular, to noise exposure in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

In addition, there are no records reflecting complaints, diagnosis or findings related to hearing loss or tinnitus until April 2008, so for some 51 years (more than 5 decades) after the Veteran's military service ended.  But to reiterate, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

So while the Board has acknowledged the Veteran's likely exposure to loud noise during his military service and consequent injury (acoustic trauma), his reports concerning the onset of his hearing loss and tinnitus and their continued existence are inconsistent with other evidence in the file, which undermines his credibility.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The mere fact that there is no documentation of these conditions for so long after service is not altogether dispositive of these claims, but it is nonetheless probative evidence to be considered in deciding these claims and may be viewed as evidence against them.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

This is especially true where, as here, the Veteran earlier filed an application for VA benefits in 1958, so the year after his military service ended, but did not mention having hearing loss or tinnitus, only instead other unrelated disabilities.  Although presented with that opportunity to point out the then existence of these disabilities, there was absolutely no mention whatsoever of them.  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  


The Board is giving more probative value to the November 2008 and March 2012 VA examiners' opinions.  These examiners provided a rationale for their opinions based on objective findings and reliable principles.  In summary, these competent and credible opinions disassociate the Veteran's hearing loss and tinnitus from his military service, and there is insufficient evidence to the contrary to refute these examiners' unfavorable conclusions.

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims.  Instead, the preponderance of the evidence is unfavorable, so the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


